970 So. 2d 422 (2007)
Edwin C. LANE, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D07-1851.
District Court of Appeal of Florida, Third District.
November 14, 2007.
Edwin C. Lane, in proper person.
Bill McCollum, Attorney General, and Nicholas Merlin, Assistant Attorney General, for respondent.
Before GERSTEN, C.J., and SHEPHERD and SUAREZ, JJ.
SUAREZ, J.
Defendant petitions for a writ of prohibition. Upon review of the memorandum and the file in question, we note that, although this case was listed by the petitioner as being in the Circuit Court of the Eleventh Judicial Circuit, it is, in fact, a petition for a writ of prohibition directed to the County Court of Miami-Dade County, Florida. The defendant seeks a writ of prohibition for discharge based on the speedy trial rule. Jurisdiction lies in the Circuit Court, Appellate Division, and, pursuant to Florida Rules of Appellate Procedure 9.040(b), we transfer this cause to the Appellate Division of the Circuit Court. Clanton v. Mapp, 559 So. 2d 656 (Fla. 3d DCA 1990).
This cause is transferred to the Circuit Court, Appellate Division, in and for the Eleventh Judicial Circuit.